          Case 2:20-cv-01578-SPL Document 17 Filed 01/19/21 Page 1 of 4




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-20-01578-PHX-SPL
      Best Western International
 9                                              )
      Incorporated,                             )
10                                              )    ORDER
                         Plaintiff,             )
11    vs.                                       )
                                                )
12                                              )
      PVV LLC, et al.,                          )
13                                              )
                                                )
                         Defendants.            )
14
15   I.       BACKGROUND
16            On August 10, 2020, Plaintiff filed a Complaint in this Court alleging Defendants
17   failed to pay certain fees and charges pursuant to a Membership Agreement and seeking to
18   recover those fees for a total of $76,948.49. (Doc. 1 at 5-6). Service was executed against
19   all Defendants on September 1, 2020. (Doc 11). Defendants did not file an answer or
20   otherwise appear in this case. On October 2, 2020, this Court issued an Order to Show
21   Cause why the action shouldn’t be dismissed in its entirety for failure to prosecute.
22   (Doc. 12). Defendants did not respond, and on October 12, 2020 Plaintiffs filed an
23   Application for Entry of Default. (Doc. 13). The Clerk’s office granted the Application and
24   entered default against all Defendants. (Doc. 14). Before the Court is Plaintiff Best Wester
25   Incorporated’s Motion for Default Judgment (Doc. 16).
26   II.      DISCUSSION
27            Once a party’s default has been entered, the district court has discretion to grant
28   default judgment. See Fed. R. Civ. P. 55(b)(2); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th
       Case 2:20-cv-01578-SPL Document 17 Filed 01/19/21 Page 2 of 4




 1   Cir. 1980). Factors the court may consider include (1) the possibility of prejudice to the
 2   plaintiff, (2) the merits of the claim, (3) the sufficiency of the complaint, (4) the amount of
 3   money at stake, (5) the possibility of a dispute concerning material facts, (6) whether
 4   default was due to excusable neglect, and (7) the policy favoring a decision on the merits.
 5   See Eitel v.McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). In applying the Eitel factors,
 6   “the factual allegations of the complaint, except those relating to the amount of damages,
 7   will be taken as true.” Geddes v. United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977).
 8          A.     Possible Prejudice to Plaintiff
 9          The first Eitel factor weighs in favor of granting Plaintiff’s motion. Plaintiff served
10   Defendant PVV LLC on August 14, 2020 (Doc. 7) and Defendants Kishori Patel and Ketan
11   Patel on September 2, 2021 (Docs. 10 & 11). Defendants have not answered the Complaint
12   or otherwise appeared in this action. Further, Defendants repeatedly failed to answer
13   Plaintiff’s demands for payment even before this lawsuit. (Doc. 1 at 5-7). If Plaintiff’s
14   Motion for Entry of Default Judgment is not granted, Plaintiff will likely be without other
15   recourse for recovery.
16          B.     Merits of Plaintiff’s Claims and the Sufficiency of the Complaint
17          The second and third Eitel factors also weigh in favor of granting the Motion. These
18   factors favor a default judgment where the complaint sufficiently states a claim for relief.
19   See Danning v. Lavine, 572 F.2d 1386, 1388-89 (9th Cir. 1978). The allegations in
20   Plaintiff’s Complaint, taken as true, state valid claims for breach of contract and breach of
21   the duty of good faith and fair dealing.
22          C.     Amount of Money at Stake
23          Under the fourth Eitel factor, the Court considers the amount of money at stake in
24   relation to the seriousness of the defendant’s conduct. Plaintiff requests a total of
25   $76,948.49 in unpaid fees. (Doc. 16 at 6). The damages requested stem from several
26   months of unpaid fees, dues, charges, and assessments pursuant to a membership
27   agreement. The Court finds that $76,948.49 is an appropriate amount of damages in this
28   case because the amount is ascertainable and verified by supporting documentation.


                                                   2
           Case 2:20-cv-01578-SPL Document 17 Filed 01/19/21 Page 3 of 4




 1             D.     Possible Dispute Concerning Material Facts
 2             Given the sufficiency of the Complaint and Defendants’ default, no genuine dispute
 3   of material facts would preclude granting Plaintiff’s motion. See Geddes, 559 F.2d at 560.
 4             E.     Whether Default Was Due to Excusable Neglect
 5             Defendants were properly served with the summons and the Complaint pursuant to
 6   Rule 4 of the Federal Rules of Civil Procedure. (Docs. 7, 10, & 11). It therefore is unlikely
 7   that Defendants’ failure to answer and the resulting default was the result of excusable
 8   neglect.
 9             F.     The Policy Favoring a Decision on the Merits
10             “Cases should be decided upon their merits whenever reasonably possible.” Eitel,
11   782 F.2d at 1472. But the very existence of Rule 55(b) indicates that this preference,
12   standing alone, is not dispositive. Moreover, Defendants’ failure to litigate this case impairs
13   the progression of the case and renders a decision on the merits impractical, if not
14   impossible. The Court therefore is not precluded from entering default judgment against
15   Defendants.
16   III.      CONCLUSION
17             Having reviewed Plaintiff’s motion and supporting documents, and having
18   considered the Eitel factors as a whole, the Court concludes that the entry of default
19   judgment is appropriate. The Court finds that Plaintiff’s Complaint and supporting
20   documentation, as well as the affidavit in support of the Motion, sufficiently establish the
21   amount of damages suffered by Plaintiff and the interest due on that amount. Accordingly,
22          IT IS ORDERED:
23          1. Plaintiff’s Motion for Default Judgment (Doc. 16) is granted;
24          2. Default Judgment is entered in favor of Plaintiff Best Western International
25             Incorporated and against Defendants PVV, LLC; Ketan Patel; and Kishori Patel in
26             the amount of $76,948.49, plus post-judgment interest pursuant to 28 U.S.C. § 1961;
27   ///
28   ///


                                                    3
     Case 2:20-cv-01578-SPL Document 17 Filed 01/19/21 Page 4 of 4




 1    3. Plaintiff is directed to file any motion for attorneys’ fees and/or costs in accordance
 2       with Federal Rule of Civil Procedure 54(d), LRCiv 54.2, and LRCiv 54.1; and
 3    4. The Clerk of Court shall enter judgment and terminate this action.
 4       Dated this 19th day of January, 2021.
 5
 6                                                   Honorable Steven P. Logan
                                                     United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
